As filed with the Securities and Exchange Commission on March 16, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SENORX, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0787406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3 Morgan Irvine, CA 92618 (949) 362-4800 (Address including zip code, and telephone number, including area code, of principal executive offices) 2006 EQUITY INCENTIVE PLAN (Full title of the plan) Lloyd H. Malchow President and Chief Executive Officer SenoRx, Inc. 3 Morgan Irvine, CA 92618 (949) 362-4800 (Name, address, and telephone number, including area code, of agent for service) Copy to: Elton Satusky, Esq. Wilson Sonsini Goodrich & Rosati Professional Corporation 650 Page Mill Road Palo Alto, CA 94304-1050 (650) 493-9300 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Maximum Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock $0.001 par value per share 618,551 shares (2) $2.78 (3) $1,719,571.78 $95.96 (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers any additional shares of common stock of SenoRx, Inc. (the “Registrant”) that become issuable under its 2006 Equity Incentive Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration that results in an increase in the number of the Registrant’s outstanding shares of common stock. (2) This total represents (i) the additional shares approved by the Registrant’s board of directors for issuance under the 2006 Equity Incentive Plan, and (ii) additional shares issuable under the 2006 Equity Incentive Plan upon the cancellation and return of outstanding stock options under the Registrant’s 1998 Stock Plan, which shares were not registered under the Registration Statements on Form S-8, as suchwere filed with the Securities and Exchange Commission (the “SEC”) on April 2, 2007 and March 3, 2008, respectively. (3) Estimated in accordance with paragraphs (c) and (h) of Rule457 solely for the purpose of calculating the total registration fee.Computation based upon the average of the high and low prices of the common stock as reported on the NASDAQ Global Market on March 10, 2009. INCORPORATION
